DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
Various limitations in the claims, directed to geometries of the apparatus, do not limit the scope of invention to only the embodiments described and depicted in the the Specifications and drawings.  While the claims are given their broadest reasonable interpretation in light of the Specification, the following phrases may merit specific mentioning in order to expedite prosecution:
“concavity” (e.g. Claim 1)
“thinned” (e.g. Claim 5)
“steeper slope” (e.g. Claim 7, 8)
“length of the first sloped surface” (Claim 9)
“a width” (Claim 11)
“a length” (Claim 12)
“a ridge” (Claims 13-16)
In general, the geometric configurations defined by “concavity”, “slope”, and “ridge” are understood to be relative to an arbitrary surface, plane, and/or shape as the claims do not provide a specific reference and the Specifications are silent as to a reference frame for the terms.  The figure below depict geometries with various forms of concavity.  As outer surfaces of the lens geometries slope inwardly, i.e. toward the curvature centers, the surfaces would be understood to provide concavity.  In the left figure, the concavities are formed by the adjoining between two convex surfaces. In the middle figure, the concavity is formed as the top as an inward sloping from a spherical curvature.  In the right figure, the concavity is formed by the adjoining of a single convex structure and the optical surface.  

    PNG
    media_image1.png
    342
    664
    media_image1.png
    Greyscale

	As the claims do not clarify how the “concavity” of the ophthalmic lens is defined, the above variations of concavity fall within the scope of the claims.  
	Analogously, the claimed “ridge” is not defined specifically with reference to a particular plane, line, and/or point.  For example, there are ridges defined in each of the figures above formed by adjoining the two surfaces extending outwardly relative to an arbitrary plane and/or surface (indicated below).

    PNG
    media_image2.png
    342
    664
    media_image2.png
    Greyscale

The term “thinned” is not defined, within the claim and/or Specifications, as being relative to any particular dimension or reference and thus is reasonably interpreted as “thinned” relative to an arbitrary reference. 
The terms “width” and “length” as dimensions of the claimed concavity and slope do not clearly define the points between which the measurements extend.
Lastly, the steepness of the slope is not defined relative to a particular surface, point, and/or shape within the claim.  One reasonable reference frame would be a steepness relative to the horizon (i.e. relative to gravity).  Another reasonable interpretation of  steepness is relative to other curved surfaces of the apparatus.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 13-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 11,022,816 to Bailey et al. (hereinafter Bailey).
Regarding claim 1, Bailey discloses an ophthalmic lens (Figs. 1A-1B), comprising: a front surface (Figs. 1A-1B), and a rear surface (Figs. 1A-1B) that opposes the front surface; and a first concavity provided on the front surface (see annotated Fig. 1B below), wherein the concavity is radially displaced at a position configured to interact with an upper eyelid of a wearer of the ophthalmic lens.

    PNG
    media_image3.png
    378
    232
    media_image3.png
    Greyscale

Regarding claim 2, Bailey discloses the concavity is configured to provide rotational stability and/or position control for the ophthalmic lens (“the lenticular interacting with an upper tarsal plate of the upper eyelid of a wearer, said interaction allows the contact lens to translate upwards in downgaze and maintain rotational stability”; abstract).
Regarding claim 3, Bailey discloses a second concavity (lower concavity formed by lower ridge, Fig. 1B) configured to interact with a lower eyelid wiper of a wearer of the ophthalmic lens (“ay also use the interaction between the base of the prism and the lower eyelid”; col. 1, ln. 55-col. 2, ln. 7).
Regarding claim 4, Bailey discloses the radial distance between the center point of the optic and the first concavity is between about 4 millimeters (mm) and about 4.5 mm (Table 1 shows a lens radius between 3.4mm-4.5mm and various geometries of the lenticular at the upper edge of lens and proximally at the center, Figs. 1A-1D, 3A-4A, & 6A-6J).
  Regarding claim 5, Bailey discloses the first concavity forms a thinned zone on the front surface of the optic (Fig 1A-1D).
   Regarding claim 6, Bailey discloses the first concavity is defined by a first sloped surface farther from the center point of the ophthalmic lens than a second sloped surface, which is nearer to the center point of the ophthalmic lens (See Fig. 1B below).

    PNG
    media_image4.png
    270
    240
    media_image4.png
    Greyscale


Regarding claim 7, Bailey discloses the first sloped surface has a steeper slope than the second sloped surface (relative to a vertical axis from top to bottom of the contact lens, the labeled first sloped surface in Fig. 1B above is closer vertical and therefore steeper).  
Regarding claim 8, Bailey discloses the second sloped surface has a steeper slope than the first sloped surface (relative to a plane tangential to the first sloped surface at the concavity shown in Fig. 1B above, the first sloped surface has no angular displacement and the second sloped surface has an angular displacement and therefore is steeper).
Regarding claims 9 and 10, Bailey discloses a length of the first sloped surface is greater than a length of the second sloped surface and a length of the second sloped surface is greater than the length of the first sloped surface (arbitrary lengths of the first and second sloped surface may be selected to anticipate the claimed comparison). The Specification recites measurements of “length” without clarifying the points at which the measurement is taken.  A person having ordinary skill in the art would understand there to be a transitionary zone between a region having an optical effect with a prescribed curvature and the stabilization concavity, though an artisan would not understand the points at which one ends and another begins from the Specifications.
Regarding claim 13, Bailey discloses a ridge provided on the front surface of the optic, wherein the ridge is arranged in proximity to the concavity (see Fig. 1B above, also Fig. 1D).
  Regarding claim 14, Bailey discloses the ridge is arranged radially outward with respect to the concavity (see Fig. 1B above, also Fig. 1D).  
  Regarding claim 15, Bailey discloses the radial distance between the center point of the optic and the ridge is between about 4.5 millimeters (mm) and about 5 mm (Table 1 shows a lens radius between 3.4mm-4.5mm and various geometries of the lenticular at the upper edge of lens and proximally at the center, Figs. 1A-1D, 3A-4A, & 6A-6J).  
  Regarding claim 16, Bailey discloses the ridge is arranged radially inward with respect to the concavity (see Fig. 1B above, also Fig. 1D).  
 Regarding claim 17, Bailey discloses the ophthalmic lens is an electroactive lens (“embodiments of the contact lens disclosed herein can be used to display an electronically-generated and/or other virtual optically-displayed image”; col. 5, ll. 58-61).  Further, in the parent application published as US Pat. No. 10,191,302, Bailey discloses “The lens can be made of a material that can sense light activity or molecules in the ocular environment and that contains elements that modulate light or the surrounding ocular environment, i.e., liquid crystal displays, filters, photochromatic materials, compartments containing other materials, or sensors” (col. 2, ll. 34-39).
 Regarding claim 18, Bailey discloses the ophthalmic lens is a toric lens (col. 1, ln. 55-col. 2, ln. 7).
 Regarding claim 19, Bailey discloses the ophthalmic lens is a spherical lens (col. 1, ln. 55-col. 2, ln. 7).  
 Regarding claim 20, Bailey discloses wherein the ophthalmic lens is a multifocal lens  (col. 1, ln. 55-col. 2, ln. 7).  
Regarding claim 21, Bailey discloses the ophthalmic lens is an aspheric lens (“a flatter or a steeper front surface can be formed in the embodiments of contact lens described herein (to correct either myopia or hyperopia), and/or a bifocal/trifocal/multifocal change in power can be formed in the bottom (inferior portion) of the lens to treat presbyopia”; col. 1, ln. 55-col. 2, ln. 7 & col. 8, ll. 42-58).  A flattened/steepened spherical lens would necessarily be an aspherical lens within the transition. 
Regarding claim 22, Bailey discloses the ophthalmic lens is a cosmetically tinted lens (“the disclosed contact lens can be used for cosmetic purposes such as changing/enhancing eye color and/or eye appearance”; col. 8, ll. 59-61).  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. No. 4,084,890 to Baron.
Regarding claim 1, Baron discloses an ophthalmic lens (Figs. 2 & 3), comprising: a front surface (e.g. outer surface 34, Fig. 2), and a rear surface (e.g. inner surface 32, Fig. 2) that opposes the front surface; and a first concavity (concavity between lens 30 and thickened spherical region 34a, Fig. 2) provided on the front surface, wherein the concavity is radially displaced at a position configured to interact with an upper eyelid of a wearer of the ophthalmic lens (Fig. 2; Claims 1 & 4).  
Regarding claim 21, Baron discloses the ophthalmic lens is an aspheric lens (“Surface 22 reshapes itself to an aspheric surface to match the surface of the cornea 12 it is resting on”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey.
Regarding claims 11 and 12, Bailey discloses the claimed invention as cited above though does not explicitly disclose the specific dimensions of the concavity.
Bailey discloses various geometric configurations of regions of extra thickness and the concavities necessarily formed by the respective thick regions (Figs. 1A-1D, 3A-4A, and 6A-6J).  Further, Bailey recognizes the need for these regions to attach to the upper eyelid thus providing the geometric bounds a person having ordinary skill in the art would understand to pursue in optimizing the sizing of the lenticular portions (abstract).  Lastly, Bailey discloses in Table 1 various sizes of lenses with various heights in the range of 3.4mm-4.5mm in radial height and 10mm-13mm in radial width.  The geometry of the lenticular structure in Bailey would have been obvious to meet the claimed limitations as a matter of routine optimization in light of anatomical fitting and the recognized benefit of stabilizing the lens during wearing. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, the cited prior art discloses various geometries of providing concavities in front ophthalmic lens surfaces for the purposes of interacting with an eyelid – often to provide rotational stabilization. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872